DETAILED ACTION
Election/Restrictions
Newly submitted claims 19-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 1-4 were directed to “a structure for forming an electrical interconnects mechanism in a Power Distribution Network (PDN), comprising: capacitors placed on top of one or more pin arrays in one or more respective sockets on top of a printed circuit board (PCB) of the PDN . . . .”
Newly submitted claims 19-24 are drawn to “a socket structure” including, among other things, “a ground plane” and “a power plane.”  The invention of claims 19-24 is a different inventions from the originally claimed invention.    The originally claimed invention (“a structure for forming an electrical interconnects mechanism in a Power Distribution Network (PDN), comprising: capacitors placed on top of one or more pin arrays in one or more respective sockets on top of a printed circuit board (PCB) of the PDN . . . .”) was not a “a socket structure” including, among other things, “a ground plane” and “a power plane.”  The originally claimed device is a “structure” comprising capacitors placed on top of one or more pin arrays.
The newly claimed “socket structure” is not a device comprising capacitors placed on top of one or more pin arrays.





Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the device as claimed including “a ground plane and a power plane of the socket structure” . . . “coupled to the capacitors” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The disclosure as originally filed does not disclose a ground plane and power plane coupled to the capacitors as claimed.
Regarding claim 10, the device as claimed including a first set of the plated through holes is coupled to the ground plane, and wherein a second set of the plated through holes is coupled to the power plane, wherein the body contacts a respective plated through hole, and wherein the plunger portion extends through a respective first portion of the respective plated through hole and extends through the first surface without contacting the respective plated through hole was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The disclosure as originally filed does not disclose this device.
Regarding claim 12, the device as claimed including “a ground plane and a power plane of the socket structure” . . . “coupled to the capacitors” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The disclosure as originally filed does not disclose a ground plane and power plane coupled to the capacitors as claimed.
Regarding claim 15, the device as claimed including a first set of the plated through holes is coupled to the ground plane, and wherein a second set of the plated through holes is coupled to the power plane, wherein the body contacts a respective plated through hole, and wherein the plunger portion extends through a respective first portion of the respective plated through hole and extends through the first surface without contacting the respective plated through hole was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The disclosure as originally filed does not disclose this device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS N GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached Monday – Friday 8:00AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833